DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,057,489 B2 (“Pat 489”) in view of Lee (US 2014/0240492 A1).
Consider application claim 1, claim 1 of Pat 489 discloses a vision system for a vehicle, said vision system comprising: a plurality of cameras disposed at a vehicle and having respective fields of view exterior of the vehicle; wherein said plurality of cameras comprises a forward viewing camera having at least a forward field of view forward of the vehicle, a rearward viewing camera having at least a rearward field of view rearward of the vehicle, a driver-side sideward viewing camera having at least a sideward field of view at a driver side of the vehicle and a passenger-side sideward viewing camera having at least a sideward field of view at a passenger side of the vehicle; an electronic control unit; wherein each of said cameras is operable to automatically control its exposure, gain and white balance responsive to a first control signal received from said electronic control unit and is operable to disable automatic control of its exposure, gain and white balance responsive to a second control signal received from said electronic control unit; wherein one of said plurality of cameras functions as a master camera and other cameras of said plurality of cameras function as slave cameras; wherein, during a forward driving maneuver of the vehicle, said forward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the forward driving maneuver of the vehicle, (i) said forward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said forward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said forward viewing camera; wherein, during a reversing maneuver of the vehicle, said rearward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the reversing maneuver of the vehicle, (i) said rearward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said rearward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said rearward viewing camera; an image processing system operable to process image data captured by said plurality of cameras; wherein, responsive to processing of captured image data, said vision system is operable to synthesize a composite image derived from image data captured by at least the master camera and the slave cameras; wherein the composite image comprises a bird's eye view image derived from image data captured by at least the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are used at least by the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are carried between the master camera and the electronic control unit; and wherein said electronic control unit sends exposure, gain and white balance parameters carried between the master camera and said electronic control unit to at least the slave cameras so that borders of adjacent image sections of the composite image, when displayed to a driver of the vehicle by a display device of the vehicle, appear uniform in at least one of (i) brightness at the borders of the image sections and (ii) color at the borders of the image sections.
However, claim 1 of Pat 489 does not explicitly disclose each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns.
Lee discloses each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns ([0170] and [0185]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of having at least one million photosensors arranged in rows and columns because such incorporation would provide more than adequate IR pixel resolution even at aggressive binning scales.  [0185].
Consider application claim 5, claim 2 of Pat 489 discloses when said electronic control unit makes a viewing mode change, selection of which of said plurality of cameras comprises the master camera is made by said electronic control unit, and wherein configuration commands are sent to said plurality of cameras to re-configure them to suitable master and slave modes.
Claim 2 of Pat 489 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 6, claim 1 of Pat 489 discloses said electronic control unit sends exposure, gain and white balance parameters carried between the master camera and said electronic control unit to at least the slave cameras so that borders of adjacent image sections of the composite image, when displayed to a driver of the vehicle by a display device of the vehicle, appear uniform in at least one of (i) brightness at the borders of the image sections and (ii) color at the borders of the image sections.
Claim 1 of Pat 489 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 7, claim 1 of Pat 489 discloses said electronic control unit sends exposure, gain and white balance parameters carried between the master camera and said electronic control unit to at least the slave cameras so that borders of adjacent image sections of the composite image, when displayed to a driver of the vehicle by a display device of the vehicle, appear uniform in at least one of (i) brightness at the borders of the image sections and (ii) color at the borders of the image sections.
Claim 1 of Pat 489 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 8, claim 6 of Pat 489 discloses the composite image comprises a bird's eye view image derived from image data captured by said rearward viewing camera, said driver-side sideward viewing camera, said forward viewing camera and said passenger-side sideward viewing camera.
Claim 6 of Pat 489 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 9, claim 1 of Pat 489 discloses during a forward driving maneuver of the vehicle, said forward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the forward driving maneuver of the vehicle, (i) said forward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said forward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said forward viewing camera; wherein, during a reversing maneuver of the vehicle, said rearward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the reversing maneuver of the vehicle, (i) said rearward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said rearward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said rearward viewing camera.
Claim 1 of Pat 489 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 10, claim 1 of Pat 489 discloses during a forward driving maneuver of the vehicle, said forward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the forward driving maneuver of the vehicle, (i) said forward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said forward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said forward viewing camera; wherein, during a reversing maneuver of the vehicle, said rearward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the reversing maneuver of the vehicle, (i) said rearward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said rearward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said rearward viewing camera.
Claim 1 of Pat 489 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 11, claim 1 of Pat 489 discloses during a forward driving maneuver of the vehicle, said forward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the forward driving maneuver of the vehicle, (i) said forward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said forward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said forward viewing camera; wherein, during a reversing maneuver of the vehicle, said rearward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the reversing maneuver of the vehicle, (i) said rearward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said rearward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said rearward viewing camera.
Claim 1 of Pat 489 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 12, claim 1 of Pat 489 discloses during a forward driving maneuver of the vehicle, said forward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the forward driving maneuver of the vehicle, (i) said forward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said forward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said forward viewing camera; wherein, during a reversing maneuver of the vehicle, said rearward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the reversing maneuver of the vehicle, (i) said rearward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said rearward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said rearward viewing camera.
Claim 1 of Pat 489 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 13, claim 7 of Pat 489 discloses during a forward driving maneuver of the vehicle, the automatic control of exposure, gain and white balance of said rearward viewing camera is disabled.
Claim 8 of Pat 489 discloses during the reversing maneuver of the vehicle, the automatic control of exposure, gain and white balance of said forward viewing camera is disabled.
Claims 7 and 8 of Pat 489 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,057,489 B2 (“Pat 489”) in view of Lee (US 2014/0240492 A1) and US Patent No. US 9,769,381 B2 (“Pat 381”).
Consider application claim 2, the combination of Pat 489 and Lee teaches all the limitations in application claim 1 but does not explicitly teach each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus.
Pat 381 discloses each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using Ethernet bus to connect cameras because such incorporation would help establish connection between the cameras.

Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,057,489 B2 (“Pat 489”) in view of Lee US 2014/0240492 A1) and Hong (US 2006/0044160 A1).
Consider application claim 3, the combination of Pat 489 and Lee teaches all the limitations in application claim 1 but does not explicitly teach image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras.
Hong teaches image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Consider application claim 4, Hong teaches when the type of driving maneuver of the vehicle comprises a backing up maneuver, image data captured by at least the rearward viewing camera is processed at the electronic control unit to detect an object present in a rearward path of travel of the vehicle ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,057,489 B2 (“Pat 489”) in view of Lee (US 2014/0240492 A1), US Patent No. US 9,769,381 B2 (“Pat 381”), and Hong (US 2006/0044160 A1).
Consider application claim 14, claim 1 of Pat 489 discloses a vision system for a vehicle, said vision system comprising: a plurality of cameras disposed at a vehicle and having respective fields of view exterior of the vehicle; wherein said plurality of cameras comprises a forward viewing camera having at least a forward field of view forward of the vehicle, a rearward viewing camera having at least a rearward field of view rearward of the vehicle, a driver-side sideward viewing camera having at least a sideward field of view at a driver side of the vehicle and a passenger-side sideward viewing camera having at least a sideward field of view at a passenger side of the vehicle; an electronic control unit; wherein each of said cameras is operable to automatically control its exposure, gain and white balance responsive to a first control signal received from said electronic control unit and is operable to disable automatic control of its exposure, gain and white balance responsive to a second control signal received from said electronic control unit; wherein one of said plurality of cameras functions as a master camera and other cameras of said plurality of cameras function as slave cameras; wherein, during a forward driving maneuver of the vehicle, said forward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the forward driving maneuver of the vehicle, (i) said forward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said forward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said forward viewing camera; wherein, during a reversing maneuver of the vehicle, said rearward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the reversing maneuver of the vehicle, (i) said rearward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said rearward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said rearward viewing camera; an image processing system operable to process image data captured by said plurality of cameras; wherein, responsive to processing of captured image data, said vision system is operable to synthesize a composite image derived from image data captured by at least the master camera and the slave cameras; wherein the composite image comprises a bird's eye view image derived from image data captured by at least the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are used at least by the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are carried between the master camera and the electronic control unit; and wherein said electronic control unit sends exposure, gain and white balance parameters carried between the master camera and said electronic control unit to at least the slave cameras so that borders of adjacent image sections of the composite image, when displayed to a driver of the vehicle by a display device of the vehicle, appear uniform in at least one of (i) brightness at the borders of the image sections and (ii) color at the borders of the image sections.
However, claim 1 of Pat 489 does not explicitly disclose each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns.
Lee discloses each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns ([0170] and [0185]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of having at least one million photosensors arranged in rows and columns because such incorporation would provide more than adequate IR pixel resolution even at aggressive binning scales.  [0185].
However, the combination of Pat 489 and Lee does not explicitly teach each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus.
Pat 381 discloses each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using Ethernet bus to connect cameras because such incorporation would help establish connection between the cameras.
However, the combination of Pat 489 and Lee does not explicitly teach image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras.
Hong teaches image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Consider application claim 15, application claim 15 recites the same limitations as claim 5.  Thus, it is rejected for the same reasons.
Consider application claim 16, application claim 16 recites the same limitations as claim 8.  Thus, it is rejected for the same reasons.
Consider application claim 17, application claim 17 recites the same limitations as claim 9.  Thus, it is rejected for the same reasons.
Consider application claim 18, application claim 18 recites the same limitations as claim 10.  Thus, it is rejected for the same reasons.
Consider application claim 19, application claim 19 recites the same limitations as claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 20, application claim 20 recites the same limitations as claim 12.  Thus, it is rejected for the same reasons.
Consider application claim 21, application claim 21 recites the same limitations as claim 13.  Thus, it is rejected for the same reasons.
Claims 22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,057,489 B2 (“Pat 489”) in view of Lee (US 2014/0240492 A1) and Hong (US 2006/0044160 A1).
Consider application claim 22, claim 1 of Pat 489 discloses a vision system for a vehicle, said vision system comprising: a plurality of cameras disposed at a vehicle and having respective fields of view exterior of the vehicle; wherein said plurality of cameras comprises a forward viewing camera having at least a forward field of view forward of the vehicle, a rearward viewing camera having at least a rearward field of view rearward of the vehicle, a driver-side sideward viewing camera having at least a sideward field of view at a driver side of the vehicle and a passenger-side sideward viewing camera having at least a sideward field of view at a passenger side of the vehicle; an electronic control unit; wherein each of said cameras is operable to automatically control its exposure, gain and white balance responsive to a first control signal received from said electronic control unit and is operable to disable automatic control of its exposure, gain and white balance responsive to a second control signal received from said electronic control unit; wherein one of said plurality of cameras functions as a master camera and other cameras of said plurality of cameras function as slave cameras; wherein, during a forward driving maneuver of the vehicle, said forward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the forward driving maneuver of the vehicle, (i) said forward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said forward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said forward viewing camera; wherein, during a reversing maneuver of the vehicle, said rearward viewing camera functions as the master camera and at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera function as slave cameras, and wherein, during the reversing maneuver of the vehicle, (i) said rearward viewing camera receives the first signal from said electronic control unit to enable the automatic control of exposure, gain and white balance of said rearward viewing camera, (ii) at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera receive respective second signals from said electronic control unit to disable automatic control of exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera, and (iii) said electronic control unit controls exposure, gain and white balance of at least said driver-side sideward viewing camera and said passenger-side sideward viewing camera in accordance with the enabled automatic control of said rearward viewing camera; an image processing system operable to process image data captured by said plurality of cameras; wherein, responsive to processing of captured image data, said vision system is operable to synthesize a composite image derived from image data captured by at least the master camera and the slave cameras; wherein the composite image comprises a bird's eye view image derived from image data captured by at least the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are used at least by the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are carried between the master camera and the electronic control unit; and wherein said electronic control unit sends exposure, gain and white balance parameters carried between the master camera and said electronic control unit to at least the slave cameras so that borders of adjacent image sections of the composite image, when displayed to a driver of the vehicle by a display device of the vehicle, appear uniform in at least one of (i) brightness at the borders of the image sections and (ii) color at the borders of the image sections.
However, claim 1 of Pat 489 does not explicitly disclose each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns.
Lee discloses each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns ([0170] and [0185]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of having at least one million photosensors arranged in rows and columns because such incorporation would provide more than adequate IR pixel resolution even at aggressive binning scales.  [0185].
However, the combination of Pat 489 and Lee does not explicitly teach when the type of driving maneuver of the vehicle comprises a backing up maneuver, image data captured by at least the rearward viewing camera is processed at the electronic control unit to detect an object present in a rearward path of travel of the vehicle. 
Hong teaches when the type of driving maneuver of the vehicle comprises a backing up maneuver, image data captured by at least the rearward viewing camera is processed at the electronic control unit to detect an object present in a rearward path of travel of the vehicle ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Consider application claim 24, application claim 24 recites the same limitations as claim 9.  Thus, it is rejected for the same reasons.
Consider application claim 25, application claim 25 recites the same limitations as claim 10.  Thus, it is rejected for the same reasons.
Consider application claim 26, application claim 26 recites the same limitations as claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 27, application claim 27 recites the same limitations as claim 12.  Thus, it is rejected for the same reasons.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,057,489 B2 (“Pat 489”) in view of Lee US (2014/0240492 A1), Hong (US 2006/0044160 A1), and US Patent No. US 9,769,381 B2 (“Pat 381”).
Consider application claim 23, the combination of Pat 489 and Lee teaches all the limitations in application claim 22 but does not explicitly teach each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus.
Pat 381 discloses each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using Ethernet bus to connect cameras because such incorporation would help establish connection between the cameras.
Claims 1, 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,574,885 B2 (“Pat 885”) in view of Lee (US 2014/0240492 A1).
Consider application claim 1, claim 1 of Pat 885 discloses A method for displaying video images for a vehicular vision system, said method comprising: providing a plurality of cameras at a vehicle so as to have respective fields of view exterior of the vehicle; wherein the provided plurality of cameras comprises a forward viewing camera having at least a forward field of view forward of the vehicle, a rearward viewing camera having at least a rearward field of view rearward of the vehicle, a driver-side sideward viewing camera having at least a sideward field of view at a driver side of the vehicle and a passenger-side sideward viewing camera having at least a sideward field of view at a passenger side of the vehicle; providing an electronic control unit at the vehicle; wherein each of the provided plurality of cameras is operable to (i) automatically control its exposure, gain and white balance responsive to a first control signal received from the electronic control unit and (ii) disable automatic control of its exposure, gain and white balance responsive to a second control signal received from the electronic control unit; wherein one of the provided plurality of cameras functions as a master camera and other cameras of the provided plurality of cameras function as slave cameras; wherein, during a forward driving maneuver of the vehicle, the forward viewing camera functions as the master camera and at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera function as slave cameras; during the forward driving maneuver of the vehicle with the forward viewing camera functioning as the master camera, (i) enabling, via the first signal from the electronic control unit, automatic control of exposure, gain and white balance of the forward viewing camera, (ii) disabling, via respective second signals from the electronic control unit, automatic control of exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera, and (iii) controlling, via the electronic control unit, exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera in accordance with the enabled automatic control of the forward viewing camera; wherein, during a reversing maneuver of the vehicle, the rearward viewing camera functions as the master camera and at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera function as slave cameras; during the reversing maneuver of the vehicle with the rearward viewing camera functioning as the master camera, (i) enabling, via the first signal from the electronic control unit, automatic control of exposure, gain and white balance of the rearward viewing camera, (ii) disabling, via respective second signals from the electronic control unit, automatic control of exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera, and (iii) controlling, via the electronic control unit, exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera in accordance with the enabled automatic control of the rearward viewing camera; processing image data captured by the provided plurality of cameras; responsive to processing of captured image data, synthesizing a composite image derived from image data captured by at least the master camera and the slave cameras; wherein the composite image comprises a bird's eye view image derived from image data captured by at least the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are used at least by the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are carried between the master camera and the electronic control unit; sending, via the electronic control unit, exposure, gain and white balance parameters carried between the master camera and the electronic control unit to at least the slave cameras; and displaying the composite image at a display device of the vehicle for viewing by a driver of the vehicle, wherein borders of adjacent image sections of the composite image, when displayed at the display device of the vehicle for viewing by the driver of the vehicle, appear uniform in at least one of (i) brightness at the borders of the image sections and (ii) color at the borders of the image sections.
However, claim 1 of Pat 885 does not explicitly disclose each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns.
Lee discloses each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns ([0170] and [0185]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of having at least one million photosensors arranged in rows and columns because such incorporation would provide more than adequate IR pixel resolution even at aggressive binning scales.  [0185].
Consider application claim 5, claim 2 of Pat 885 discloses responsive to the electronic control unit making a viewing mode change, selecting, via the electronic control unit, which of the provided plurality of cameras that will comprise the master camera, and sending configuration commands to the provided plurality of cameras to re-configure them to suitable master and slave modes.
Claim 2 of Pat 885 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 6, claim 1 of Pat 885 discloses sending, via the electronic control unit, exposure, gain and white balance parameters carried between the master camera and the electronic control unit to at least the slave cameras; and displaying the composite image at a display device of the vehicle for viewing by a driver of the vehicle, wherein borders of adjacent image sections of the composite image, when displayed at the display device of the vehicle for viewing by the driver of the vehicle, appear uniform in at least one of (i) brightness at the borders of the image sections and (ii) color at the borders of the image sections.
Claim 1 of Pat 885 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 7, claim 1 of Pat 885 discloses sending, via the electronic control unit, exposure, gain and white balance parameters carried between the master camera and the electronic control unit to at least the slave cameras; and displaying the composite image at a display device of the vehicle for viewing by a driver of the vehicle, wherein borders of adjacent image sections of the composite image, when displayed at the display device of the vehicle for viewing by the driver of the vehicle, appear uniform in at least one of (i) brightness at the borders of the image sections and (ii) color at the borders of the image sections.
Claim 1 of Pat 885 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 8, claim 6 of Pat 885 discloses the composite image comprises a bird's eye view image derived from image data captured by the rearward viewing camera, the driver-side sideward viewing camera, the forward viewing camera and the passenger-side sideward viewing camera.
Claim 6 of Pat 885 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 9, claim 7 of Pat 885 discloses disabling, during the forward driving maneuver of the vehicle, automatic control of exposure, gain and white balance of the rearward viewing camera
Claim 7 of Pat 885 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 10, claim 8 of Pat 885 discloses disabling, during the reversing maneuver of the vehicle, automatic control of exposure, gain and white balance of the forward viewing camera
Claim 8 of Pat 885 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 11, claim 7 of Pat 885 discloses disabling, during the forward driving maneuver of the vehicle, automatic control of exposure, gain and white balance of the rearward viewing camera
Claim 7 of Pat 885 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 12, claim 8 of Pat 885 discloses disabling, during the forward driving maneuver of the vehicle, automatic control of exposure, gain and white balance of the rearward viewing camera.
Claim 8 of Pat 885 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 13, claim 7 of Pat 885 discloses during a forward driving maneuver of the vehicle, the automatic control of exposure, gain and white balance of said rearward viewing camera is disabled.
Claim 8 of Pat 885 discloses disabling, during the reversing maneuver of the vehicle, automatic control of exposure, gain and white balance of the forward viewing camera.
Claims 7 and 8 of Pat 885 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,574,885 B2 (“Pat 885”) in view of Lee (US 2014/0240492 A1) and US Patent No. US 9,769,381 B2 (“Pat 381”).
Consider application claim 2, the combination of Pat 885 and Lee teaches all the limitations in application claim 1 but does not explicitly teach each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus.
Pat 381 discloses each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using Ethernet bus to connect cameras because such incorporation would help establish connection between the cameras.

Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,574,885 B2 (“Pat 885”) in view of Lee (US 2014/0240492 A1) and Hong (US 2006/0044160 A1).
Consider application claim 3, the combination of Pat 885 and Lee teaches all the limitations in application claim 1 but does not explicitly teach image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras.
Hong teaches image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Consider application claim 4, Hong teaches when the type of driving maneuver of the vehicle comprises a backing up maneuver, image data captured by at least the rearward viewing camera is processed at the electronic control unit to detect an object present in a rearward path of travel of the vehicle ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,574,885 B2 (“Pat 885”) in view of Lee (US 2014/0240492 A1), US Patent No. US 9,769,381 B2 (“Pat 381”), and Hong (US 2006/0044160 A1).
Consider application claim 14, claim 1 of Pat 885 discloses A method for displaying video images for a vehicular vision system, said method comprising: providing a plurality of cameras at a vehicle so as to have respective fields of view exterior of the vehicle; wherein the provided plurality of cameras comprises a forward viewing camera having at least a forward field of view forward of the vehicle, a rearward viewing camera having at least a rearward field of view rearward of the vehicle, a driver-side sideward viewing camera having at least a sideward field of view at a driver side of the vehicle and a passenger-side sideward viewing camera having at least a sideward field of view at a passenger side of the vehicle; providing an electronic control unit at the vehicle; wherein each of the provided plurality of cameras is operable to (i) automatically control its exposure, gain and white balance responsive to a first control signal received from the electronic control unit and (ii) disable automatic control of its exposure, gain and white balance responsive to a second control signal received from the electronic control unit; wherein one of the provided plurality of cameras functions as a master camera and other cameras of the provided plurality of cameras function as slave cameras; wherein, during a forward driving maneuver of the vehicle, the forward viewing camera functions as the master camera and at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera function as slave cameras; during the forward driving maneuver of the vehicle with the forward viewing camera functioning as the master camera, (i) enabling, via the first signal from the electronic control unit, automatic control of exposure, gain and white balance of the forward viewing camera, (ii) disabling, via respective second signals from the electronic control unit, automatic control of exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera, and (iii) controlling, via the electronic control unit, exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera in accordance with the enabled automatic control of the forward viewing camera; wherein, during a reversing maneuver of the vehicle, the rearward viewing camera functions as the master camera and at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera function as slave cameras; during the reversing maneuver of the vehicle with the rearward viewing camera functioning as the master camera, (i) enabling, via the first signal from the electronic control unit, automatic control of exposure, gain and white balance of the rearward viewing camera, (ii) disabling, via respective second signals from the electronic control unit, automatic control of exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera, and (iii) controlling, via the electronic control unit, exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera in accordance with the enabled automatic control of the rearward viewing camera; processing image data captured by the provided plurality of cameras; responsive to processing of captured image data, synthesizing a composite image derived from image data captured by at least the master camera and the slave cameras; wherein the composite image comprises a bird's eye view image derived from image data captured by at least the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are used at least by the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are carried between the master camera and the electronic control unit; sending, via the electronic control unit, exposure, gain and white balance parameters carried between the master camera and the electronic control unit to at least the slave cameras; and displaying the composite image at a display device of the vehicle for viewing by a driver of the vehicle, wherein borders of adjacent image sections of the composite image, when displayed at the display device of the vehicle for viewing by the driver of the vehicle, appear uniform in at least one of (i) brightness at the borders of the image sections and (ii) color at the borders of the image sections.
However, claim 1 of Pat 885 does not explicitly disclose each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns.
Lee discloses each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns ([0170] and [0185]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of having at least one million photosensors arranged in rows and columns because such incorporation would provide more than adequate IR pixel resolution even at aggressive binning scales.  [0185].
However, the combination of Pat 885 and Lee does not explicitly teach each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus.
Pat 381 discloses each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using Ethernet bus to connect cameras because such incorporation would help establish connection between the cameras.
However, the combination of Pat 885 and Lee does not explicitly teach image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras.
Hong teaches image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Consider application claim 15, application claim 15 recites the same limitations as claim 5.  Thus, it is rejected for the same reasons.
Consider application claim 16, application claim 16 recites the same limitations as claim 8.  Thus, it is rejected for the same reasons.
Consider application claim 17, application claim 17 recites the same limitations as claim 9.  Thus, it is rejected for the same reasons.
Consider application claim 18, application claim 18 recites the same limitations as claim 10.  Thus, it is rejected for the same reasons.
Consider application claim 19, application claim 19 recites the same limitations as claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 20, application claim 20 recites the same limitations as claim 12.  Thus, it is rejected for the same reasons.
Consider application claim 21, application claim 21 recites the same limitations as claim 13.  Thus, it is rejected for the same reasons.
Claims 22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,574,885 B2 (“Pat 885”) in view of Lee US 2014/0240492 A1) and Hong (US 2006/0044160 A1).
Consider application claim 22, claim 1 of Pat 885 discloses A method for displaying video images for a vehicular vision system, said method comprising: providing a plurality of cameras at a vehicle so as to have respective fields of view exterior of the vehicle; wherein the provided plurality of cameras comprises a forward viewing camera having at least a forward field of view forward of the vehicle, a rearward viewing camera having at least a rearward field of view rearward of the vehicle, a driver-side sideward viewing camera having at least a sideward field of view at a driver side of the vehicle and a passenger-side sideward viewing camera having at least a sideward field of view at a passenger side of the vehicle; providing an electronic control unit at the vehicle; wherein each of the provided plurality of cameras is operable to (i) automatically control its exposure, gain and white balance responsive to a first control signal received from the electronic control unit and (ii) disable automatic control of its exposure, gain and white balance responsive to a second control signal received from the electronic control unit; wherein one of the provided plurality of cameras functions as a master camera and other cameras of the provided plurality of cameras function as slave cameras; wherein, during a forward driving maneuver of the vehicle, the forward viewing camera functions as the master camera and at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera function as slave cameras; during the forward driving maneuver of the vehicle with the forward viewing camera functioning as the master camera, (i) enabling, via the first signal from the electronic control unit, automatic control of exposure, gain and white balance of the forward viewing camera, (ii) disabling, via respective second signals from the electronic control unit, automatic control of exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera, and (iii) controlling, via the electronic control unit, exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera in accordance with the enabled automatic control of the forward viewing camera; wherein, during a reversing maneuver of the vehicle, the rearward viewing camera functions as the master camera and at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera function as slave cameras; during the reversing maneuver of the vehicle with the rearward viewing camera functioning as the master camera, (i) enabling, via the first signal from the electronic control unit, automatic control of exposure, gain and white balance of the rearward viewing camera, (ii) disabling, via respective second signals from the electronic control unit, automatic control of exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera, and (iii) controlling, via the electronic control unit, exposure, gain and white balance of at least the driver-side sideward viewing camera and the passenger-side sideward viewing camera in accordance with the enabled automatic control of the rearward viewing camera; processing image data captured by the provided plurality of cameras; responsive to processing of captured image data, synthesizing a composite image derived from image data captured by at least the master camera and the slave cameras; wherein the composite image comprises a bird's eye view image derived from image data captured by at least the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are used at least by the master camera and the slave cameras; wherein exposure, gain and white balance parameters of the master camera are carried between the master camera and the electronic control unit; sending, via the electronic control unit, exposure, gain and white balance parameters carried between the master camera and the electronic control unit to at least the slave cameras; and displaying the composite image at a display device of the vehicle for viewing by a driver of the vehicle, wherein borders of adjacent image sections of the composite image, when displayed at the display device of the vehicle for viewing by the driver of the vehicle, appear uniform in at least one of (i) brightness at the borders of the image sections and (ii) color at the borders of the image sections.
However, claim 1 of Pat 885 does not explicitly disclose each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns.
Lee discloses each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns ([0170] and [0185]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of having at least one million photosensors arranged in rows and columns because such incorporation would provide more than adequate IR pixel resolution even at aggressive binning scales.  [0185].
However, the combination of Pat 885 and Lee does not explicitly teach when the type of driving maneuver of the vehicle comprises a backing up maneuver, image data captured by at least the rearward viewing camera is processed at the electronic control unit to detect an object present in a rearward path of travel of the vehicle. 
Hong teaches when the type of driving maneuver of the vehicle comprises a backing up maneuver, image data captured by at least the rearward viewing camera is processed at the electronic control unit to detect an object present in a rearward path of travel of the vehicle ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Consider application claim 24, application claim 24 recites the same limitations as claim 9.  Thus, it is rejected for the same reasons.
Consider application claim 25, application claim 25 recites the same limitations as claim 10.  Thus, it is rejected for the same reasons.
Consider application claim 26, application claim 26 recites the same limitations as claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 27, application claim 27 recites the same limitations as claim 12.  Thus, it is rejected for the same reasons.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10,574,885 B2 (“Pat 885”) in view of Lee (US 2014/0240492 A1), Hong (US 2006/0044160 A1), and US Patent No. US 9,769,381 B2 (“Pat 381”).
Consider application claim 23, the combination of Pat 885 and Lee teaches all the limitations in application claim 22 but does not explicitly teach each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus.
Pat 381 discloses each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using Ethernet bus to connect cameras because such incorporation would help establish connection between the cameras.

Claims 1, 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 11,050,934 B2 (“Pat 934”) in view of Lee (US 2014/0240492 A1).
Consider application claim 1, claim 1 of Pat 934 discloses a method for displaying video images for a vehicular vision system, said method comprising: providing a plurality of cameras at a vehicle so as to have respective fields of view exterior of the vehicle; wherein the provided plurality of cameras comprises a forward viewing camera having at least a forward field of view forward of the vehicle, a rearward viewing camera having at least a rearward field of view rearward of the vehicle, a driver-side sideward viewing camera having at least a sideward field of view at a driver side of the vehicle and a passenger-side sideward viewing camera having at least a sideward field of view at a passenger side of the vehicle; providing an electronic control unit at the vehicle, wherein each camera of the provided plurality of cameras is in communication with the electronic control unit via a respective video data line; providing a vehicle network at the vehicle, wherein each camera of the provided plurality of cameras is in communication with the other cameras of the provided plurality of cameras via the vehicle network; wherein one camera of the provided plurality of cameras functions as a master camera and other cameras of the provided plurality of cameras function as slave cameras; wherein, during a driving maneuver of the vehicle, and responsive to the type of driving maneuver of the vehicle, one of the cameras of the provided plurality of cameras is designated as and functions as the master camera and at least some other cameras of the provided plurality of cameras are designated as and function as slave cameras; during the driving maneuver of the vehicle, (i) enabling, via a first control signal from the electronic control unit, automatic control of exposure, gain and white balance of the designated master camera and (ii) disabling, via respective second control signals from the electronic control unit, automatic control of exposure, gain and white balance of the designated slave cameras; during the driving maneuver of the vehicle, communicating the exposure, gain and white balance parameters of the designated master camera from the designated master camera to the designated slave cameras via the vehicle network, whereby exposure, gain and white balance of the designated slave cameras is controlled in accordance with the enabled automatic control of exposure, gain and white balance parameters of the designated master camera; during the driving maneuver of the vehicle, capturing video image data with the provided plurality of cameras; providing video image data captured by the provided plurality of cameras during the driving maneuver of the vehicle to the electronic control unit via respective video image data lines connecting the respective cameras and the electronic control unit; processing, at the electronic control unit, video image data captured by the provided plurality of cameras during the driving maneuver of the vehicle; responsive to processing of captured video image data, synthesizing composite video images derived from video image data captured by at least the designated master camera and the designated slave cameras; and displaying the composite video images at a display device of the vehicle for viewing by a driver of the vehicle during the driving maneuver of the vehicle, wherein the composite video images comprise bird's eye view video images derived from video image data captured by at least the designated master camera and the designated slave cameras.
However, claim 1 of Pat 934 does not explicitly disclose each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns.
Lee discloses each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns ([0170] and [0185]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of having at least one million photosensors arranged in rows and columns because such incorporation would provide more than adequate IR pixel resolution even at aggressive binning scales.  [0185].
Consider application claim 5, claim 2 of Pat 934 discloses responsive to the electronic control unit making a viewing mode change, selecting, via the electronic control unit, which of the provided plurality of cameras that will be designated as the master camera, and sending configuration commands to at least some of the provided plurality of cameras to re-configure them to function as the master camera or as a slave camera, respectively.
Claim 2 of Pat 934 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 6, claim 3 of Pat 934 discloses borders of adjacent image sections of the composite video images, when displayed at the display device of the vehicle for viewing by the driver of the vehicle during the driving maneuver of the vehicle, appear uniform in brightness at the borders of the adjacent image sections.
Claim 3 of Pat 934 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 7, claim 4 of Pat 934 discloses borders of adjacent image sections of the composite video images, when displayed at the display device of the vehicle for viewing by the driver of the vehicle during the driving maneuver of the vehicle, appear uniform in color at the borders of the adjacent image sections.
Claim 4 of Pat 934 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 8, claim 5 of Pat 934 discloses the composite video images comprise bird's eye view video images derived from video image data captured by the rearward viewing camera, the driver-side sideward viewing camera, the forward viewing camera and the passenger-side sideward viewing camera during the driving maneuver of the vehicle.
Claim 5 of Pat 934 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 9, claim 6 of Pat 934 discloses when the driving maneuver of the vehicle comprises a forward driving maneuver, designating the forward viewing camera as the master camera and disabling automatic control of exposure, gain and white balance of at least the rearward viewing camera.
Claim 6 of Pat 934 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 10, claim 7 of Pat 934 discloses when the driving maneuver of the vehicle comprises a rearward driving maneuver, designating the rearward viewing camera as the master camera and disabling automatic control of exposure, gain and white balance of at least the forward viewing camera.
Claim 7 of Pat 934 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 11, claim 8 of Pat 934 discloses when the driving maneuver of the vehicle comprises a forward driving maneuver, (i) designating the forward viewing camera as the master camera, (ii) designating the rearward viewing camera, the driver-side sideward viewing camera and the passenger-side sideward viewing camera as slave cameras, and (iii) communicating, via the vehicle network, exposure, gain and white balance parameters from the forward viewing camera to the rearward viewing camera, the driver-side sideward viewing camera and the passenger-side sideward viewing camera.
Claim 8 of Pat 934 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 12, claim 9 of Pat 934 discloses when the driving maneuver of the vehicle comprises a reversing maneuver, (i) designating the rearward viewing camera as the master camera, (ii) designating the forward viewing camera, the driver-side sideward viewing camera and the passenger-side sideward viewing camera as slave cameras, and (iii) communicating, via the vehicle network, exposure, gain and white balance parameters from the rearward viewing camera to the forward viewing camera, the driver-side sideward viewing camera and the passenger-side sideward viewing camera.
Claim 9 of Pat 934 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 13, claim 10 of Pat 934 discloses each of the provided plurality of cameras is operable to (i) automatically control its exposure, gain and white balance responsive to the first control signal received from the electronic control unit and (ii) disable automatic control of its exposure, gain and white balance responsive to the respective second control signal received from the electronic control unit.
Claim 10 of Pat 934 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 11,050.934 B2 (“Pat 934”) in view of Lee (US 2014/0240492 A1) and US Patent No. US 9,769,381 B2 (“Pat 381”).
Consider application claim 2, the combination of Pat 934 and Lee teaches all the limitations in application claim 1 but does not explicitly teach each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus.
Pat 381 discloses each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using Ethernet bus to connect cameras because such incorporation would help establish connection between the cameras.

Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 11,050.934 B2 (“Pat 934”) in view of Lee (US 2014/0240492 A1) and Hong (US 2006/0044160 A1).
Consider application claim 3, the combination of Pat 934 and Lee teaches all the limitations in application claim 1 but does not explicitly teach image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras.
Hong teaches image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Consider application claim 4, Hong teaches when the type of driving maneuver of the vehicle comprises a backing up maneuver, image data captured by at least the rearward viewing camera is processed at the electronic control unit to detect an object present in a rearward path of travel of the vehicle ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 11,050.934 B2 (“Pat 934”) in view of Lee (US 2014/0240492 A1), US Patent No. US 9,769,381 B2 (“Pat 381”), and Hong (US 2006/0044160 A1).
Consider application claim 14, claim 1 of Pat 934 discloses a method for displaying video images for a vehicular vision system, said method comprising: providing a plurality of cameras at a vehicle so as to have respective fields of view exterior of the vehicle; wherein the provided plurality of cameras comprises a forward viewing camera having at least a forward field of view forward of the vehicle, a rearward viewing camera having at least a rearward field of view rearward of the vehicle, a driver-side sideward viewing camera having at least a sideward field of view at a driver side of the vehicle and a passenger-side sideward viewing camera having at least a sideward field of view at a passenger side of the vehicle; providing an electronic control unit at the vehicle, wherein each camera of the provided plurality of cameras is in communication with the electronic control unit via a respective video data line; providing a vehicle network at the vehicle, wherein each camera of the provided plurality of cameras is in communication with the other cameras of the provided plurality of cameras via the vehicle network; wherein one camera of the provided plurality of cameras functions as a master camera and other cameras of the provided plurality of cameras function as slave cameras; wherein, during a driving maneuver of the vehicle, and responsive to the type of driving maneuver of the vehicle, one of the cameras of the provided plurality of cameras is designated as and functions as the master camera and at least some other cameras of the provided plurality of cameras are designated as and function as slave cameras; during the driving maneuver of the vehicle, (i) enabling, via a first control signal from the electronic control unit, automatic control of exposure, gain and white balance of the designated master camera and (ii) disabling, via respective second control signals from the electronic control unit, automatic control of exposure, gain and white balance of the designated slave cameras; during the driving maneuver of the vehicle, communicating the exposure, gain and white balance parameters of the designated master camera from the designated master camera to the designated slave cameras via the vehicle network, whereby exposure, gain and white balance of the designated slave cameras is controlled in accordance with the enabled automatic control of exposure, gain and white balance parameters of the designated master camera; during the driving maneuver of the vehicle, capturing video image data with the provided plurality of cameras; providing video image data captured by the provided plurality of cameras during the driving maneuver of the vehicle to the electronic control unit via respective video image data lines connecting the respective cameras and the electronic control unit; processing, at the electronic control unit, video image data captured by the provided plurality of cameras during the driving maneuver of the vehicle; responsive to processing of captured video image data, synthesizing composite video images derived from video image data captured by at least the designated master camera and the designated slave cameras; and displaying the composite video images at a display device of the vehicle for viewing by a driver of the vehicle during the driving maneuver of the vehicle, wherein the composite video images comprise bird's eye view video images derived from video image data captured by at least the designated master camera and the designated slave cameras.
However, claim 1 of Pat 934 does not explicitly disclose each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns.
Lee discloses each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns ([0170] and [0185]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of having at least one million photosensors arranged in rows and columns because such incorporation would provide more than adequate IR pixel resolution even at aggressive binning scales.  [0185].
However, the combination of Pat 934 and Lee does not explicitly teach each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus.
Pat 381 discloses each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using Ethernet bus to connect cameras because such incorporation would help establish connection between the cameras.
However, the combination of Pat 934 and Lee does not explicitly teach image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras.
Hong teaches image data captured by the plurality of cameras is processed at the electronic control unit to detect an object present in the respective field of view of at least one camera of the plurality of cameras ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Consider application claim 15, application claim 15 recites the same limitations as claim 5.  Thus, it is rejected for the same reasons.
Consider application claim 16, application claim 16 recites the same limitations as claim 8.  Thus, it is rejected for the same reasons.
Consider application claim 17, application claim 17 recites the same limitations as claim 9.  Thus, it is rejected for the same reasons.
Consider application claim 18, application claim 18 recites the same limitations as claim 10.  Thus, it is rejected for the same reasons.
Consider application claim 19, application claim 19 recites the same limitations as claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 20, application claim 20 recites the same limitations as claim 12.  Thus, it is rejected for the same reasons.
Consider application claim 21, application claim 21 recites the same limitations as claim 13.  Thus, it is rejected for the same reasons.
Claims 22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 11,050.934 B2 (“Pat 934”) in view of Lee (US 2014/0240492 A1) and Hong (US 2006/0044160 A1).
Consider application claim 22, claim 1 of Pat 934 discloses a method for displaying video images for a vehicular vision system, said method comprising: providing a plurality of cameras at a vehicle so as to have respective fields of view exterior of the vehicle; wherein the provided plurality of cameras comprises a forward viewing camera having at least a forward field of view forward of the vehicle, a rearward viewing camera having at least a rearward field of view rearward of the vehicle, a driver-side sideward viewing camera having at least a sideward field of view at a driver side of the vehicle and a passenger-side sideward viewing camera having at least a sideward field of view at a passenger side of the vehicle; providing an electronic control unit at the vehicle, wherein each camera of the provided plurality of cameras is in communication with the electronic control unit via a respective video data line; providing a vehicle network at the vehicle, wherein each camera of the provided plurality of cameras is in communication with the other cameras of the provided plurality of cameras via the vehicle network; wherein one camera of the provided plurality of cameras functions as a master camera and other cameras of the provided plurality of cameras function as slave cameras; wherein, during a driving maneuver of the vehicle, and responsive to the type of driving maneuver of the vehicle, one of the cameras of the provided plurality of cameras is designated as and functions as the master camera and at least some other cameras of the provided plurality of cameras are designated as and function as slave cameras; during the driving maneuver of the vehicle, (i) enabling, via a first control signal from the electronic control unit, automatic control of exposure, gain and white balance of the designated master camera and (ii) disabling, via respective second control signals from the electronic control unit, automatic control of exposure, gain and white balance of the designated slave cameras; during the driving maneuver of the vehicle, communicating the exposure, gain and white balance parameters of the designated master camera from the designated master camera to the designated slave cameras via the vehicle network, whereby exposure, gain and white balance of the designated slave cameras is controlled in accordance with the enabled automatic control of exposure, gain and white balance parameters of the designated master camera; during the driving maneuver of the vehicle, capturing video image data with the provided plurality of cameras; providing video image data captured by the provided plurality of cameras during the driving maneuver of the vehicle to the electronic control unit via respective video image data lines connecting the respective cameras and the electronic control unit; processing, at the electronic control unit, video image data captured by the provided plurality of cameras during the driving maneuver of the vehicle; responsive to processing of captured video image data, synthesizing composite video images derived from video image data captured by at least the designated master camera and the designated slave cameras; and displaying the composite video images at a display device of the vehicle for viewing by a driver of the vehicle during the driving maneuver of the vehicle, wherein the composite video images comprise bird's eye view video images derived from video image data captured by at least the designated master camera and the designated slave cameras.
However, claim 1 of Pat 934 does not explicitly disclose each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns.
Lee discloses each camera of the plurality of cameras comprises a two-dimensional imaging array of at least one million photosensors arranged in rows and columns ([0170] and [0185]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of having at least one million photosensors arranged in rows and columns because such incorporation would provide more than adequate IR pixel resolution even at aggressive binning scales.  [0185].
However, the combination of Pat 934 and Lee does not explicitly teach when the type of driving maneuver of the vehicle comprises a backing up maneuver, image data captured by at least the rearward viewing camera is processed at the electronic control unit to detect an object present in a rearward path of travel of the vehicle. 
Hong teaches when the type of driving maneuver of the vehicle comprises a backing up maneuver, image data captured by at least the rearward viewing camera is processed at the electronic control unit to detect an object present in a rearward path of travel of the vehicle ([0016] – [0017], and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of detecting an object present in the respective field of view because such incorporation would help determine a location of an object.  [0011].
Consider application claim 24, application claim 24 recites the same limitations as claim 9.  Thus, it is rejected for the same reasons.
Consider application claim 25, application claim 25 recites the same limitations as claim 10.  Thus, it is rejected for the same reasons.
Consider application claim 26, application claim 26 recites the same limitations as claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 27, application claim 27 recites the same limitations as claim 12.  Thus, it is rejected for the same reasons.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 11,050.934 B2 (“Pat 934”) in view of Lee (US 2014/0240492 A1), Hong (US 2006/0044160 A1), and US Patent No. US 9,769,381 B2 (“Pat 381”).
Consider application claim 23, the combination of Pat 934 and Lee teaches all the limitations in application claim 22 but does not explicitly teach each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus.
Pat 381 discloses each camera of the plurality of cameras is in communication with the other cameras of the plurality of cameras via an Ethernet bus (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using Ethernet bus to connect cameras because such incorporation would help establish connection between the cameras.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486